DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 6/16/2020 are accepted.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 11, although the closest prior art of record (such as JIAN LIU et al. "Scalable Byzantine Consensus via Hardware-Assisted Secret Sharing," IEEE TRANSACTIONS ON COMPUTERS, Vol. 68, No. 1, pp. 139-151, January 2019 and Li et al., (US 20190097790 A1), Yin YANG, "LinBFT: Linear-Communication Byzantine Fault Tolerance for Public Blockchains", Computer Science; arXiv preprint arXiv:1807.01829; July 5, 2018, pp. 1-8, Ittai ABRAHAM et al, "Solida: A Blockchain Protocol Based on Reconfigurable Byzantine Consensus", arXiv preprint arXiv:1612.02916; December 6, 2016, pp. 1-17) teaches An apparatus for achieving distributed consensus based on decentralized Byzantine fault tolerance, comprising: one or more processors; and an execution mem01y for storing at least one program that is executed by the one or more processors, wherein the at least one program is configured to: receive delegate request messages, each including a first transaction for requesting distributed consensus proposed by a client, from congress candidate nodes in a blockchain, and determine congress candidate nodes forming a consensus quorum, among the congress candidate nodes, to be consensus nodes based on the delegate request messages, generate a prepare message that includes a second transaction for obtaining consent to results of determination of the consensus nodes from the consensus nodes, and send the prepare message to the consensus nodes, and receive commit messages, each including an electronic signature of a corresponding consensus node, in response to the prepare message from the respective consensus nodes, and broadcast a reply message indicative of results of verification of the electronic signatures included in the commit messages, to the congress candidate nodes, thus completing distributed consensus.
However, none of the prior art, alone or in combination teaches wherein the consensus quorum is 2f+ 1, where f is an integer of I or more, wherein f satisfies both a first condition and a second condition, wherein the first condition is a condition satisfied in a case where, when the congress candidate nodes are selected from among all nodes of the blockchain with a probability of p (where p is a real number that is equal to or greater than O and is less than or equal to 1 ), a first probability that a number of Byzantine nodes to be selected as the congress candidate nodes will be greater than f is less than or equal to a preset first reference probability, and wherein the second condition is a condition satisfied in a case where a second probability that a number of congress candidate nodes will be less than or equal to 3f is less than or equal to a preset second reference probability in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497